\-OOO-IO\<.n-l>u-)N»_~

bQM[\_)M[\.)N[\)b-\)_a)_l>-l+-\»_~\->-*r_d»_a
mm.l>`wm~©©®c-.]®m-hwl\)»-\C>

Case 2:18-cr-00276-JLR Document 20-1 Filed 12/14/18 Page l of 2

THE HONORABLE JAl\/IES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH[NGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

No. CRlS-276-JLR

greene-sam -oRDER GRANTING
anoND erPULA'rED- 'MorioN To

)

§

)

V' § EXTEND INDICTM_ENT DEADLINE
)
t

HECTOR GONZALEZ-MONDRAGON,
Defendant.

 

 

 

THE COURT has considered the stipulated motion to extend the indictment
deadline in this matter. lt appears that it Would be unreasonable to require the filing of
an indictment Within the period required by statute because of the need for further case
evaluation prior to an indictmentl Without an extension, the government and defense
counsel Would be denied the reasonable time necessary for effective preparation

Speciiically, When the parties extended the indictment deadline to Decernber 3l,
2018, the intent Was to give the parties through the end of 2018 to evaluate the case and
negotiate Due to the upcoming holidays, the parties have realized that the indictment
deadline needs to be set on January 4, 2019 in order to accomplish that same original
goal, Thus-, the parties have consented to entering an order extending the indictment

deadline from on or about December 31, 2018, to January 4, 2019.

FEDERAL PUBLIC DEFENDER
ORDER TO EXTEND THE 1601 Fifrh Avemle, suite 700

mICTMENT DEADLINE _ Scattle, Washington 93101
(Hector Gonzalez-Mondmgon, CRl 8-276-JLR) - l (2|]5) 553_11()0

 

 

 

\DOO‘--_`ICBU\-P~L)J[\.)»-\

[\)[\_)[\)[\_)['\)»-\)-1~)_1)-`»--‘>--\)~)-)-\
gg-BUJI\J>-‘O\DOO-~.]O\kh-LL»J[\J*-‘O

 

 

Case 2:18~cr-00276-JLR Dccument 20-1 Filed 12114/18 Page 2 ot 2-

THE COURT finds that justice is served by granting a continuance, and that a
continuance outweighs the best interests of the public and the defendant in a speedy
indictment

IT IS ORDERED that the date on or before an indictment must be filed is
extended to January 4, 2019. _

IT IS FURTHER ORDERED that the period of delay from on or about
December 31, 2018, to January 4, 2019, is excludable time pursuant to 18 U.S.C.

§ 3161(h)(7)(A) for the purpose of` computing the time limitations imposed by the
Speedy Trial Ac't. "MA f
DONE this B day of Decembei:_ {2’018\

q'<

          
 

JAMES L. \_ OBART
UNITED S TES DISTRICT JUDGE

 

Presented by:

S/ Christopher Sanders
Assistant F ederal Public Defender
Attorney for Hector Gonzalez-Mondragon

FEI)ERAL PUBLIC DEFENDER
ORDER TO EXTEND THE 1601 Finh Avemle, suite 700

INDICTMENT DEADLINE seattle Washjngcon 98101
(Hecl‘or GOnzalez-]\/[oadmgon, CR1-8-276-JLR) - 2 (205) 553-11()|}

 

 

